          Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 1 of 81


     REESE LLP
 1
     Michael R. Reese (Cal. State Bar No. 206773)
 2   Sue J. Nam (Cal. State Bar No. 206729)
     100 West 93rd Street, 16th Floor
 3   New York, New York 10025
     Telephone: (212) 643-0500
 4   Email: mreese@reesellp.com
 5           snam@reesellp.com

 6
     REESE LLP
 7   George V. Granade (Cal. State Bar No. 316050)
     8484 Wilshire Boulevard, Suite 515
 8
     Los Angeles, California 90211
 9   Telephone: (310) 393-0070
     Email: ggranade@reesellp.com
10
     THE LAW OFFICE OF DAVID C. DEAL, P.L.C.
11   David C. Deal (to be admitted pro hac vice)
     P.O. Box 1042
12
     Crozet, Virginia 22932
13   Telephone: (434) 233-2727
     Counsel for Plaintiff
14
     Attorneys for Plaintiff and the Proposed Class
15

16                              UNITED STATES DISTRICT COURT
17                           NORTHERN DISTRICT OF CALIFORNIA
18

19   BLAINE HARRINGTON III, on behalf of himself            Civil Case No.: 20-cv-5290
     and all others similarly situated,
20
                                  Plaintiff,                CLASS ACTION COMPLAINT
21
            vs.                                             (1) Copyright Infringement, 17 U.S.C.
22
                                                            § 101 et seq.;
23   PINTEREST, INC.                                        (2) Contributory Copyright
                                                            Infringement, 17 U.S.C. § 101 et seq.
24                                Defendant                 (3) Violation of the DMCA, 17 U.S.C.
                                                            § 1202(b)
25

26                                                          Demand for Jury Trial

27

28

                                                      -1-
                                        CLASS ACTION COMPLAINT
            Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 2 of 81



 1           Plaintiff Blaine Harrington III (“Plaintiff”), individually and on behalf of all others
 2   similarly situated (the “Classes,” as defined below), brings this Class Action Complaint against
 3   Pinterest, Inc. (“Pinterest” or “Defendant”) and respectfully alleges as follows. Plaintiff bases the
 4   allegations herein on personal knowledge as to matters related to, and known to, him. As to all
 5   other matters, he bases his allegations on information and belief, through investigation of his
 6   counsel. Plaintiff believes substantial evidentiary support exists for his allegations, and he seeks
 7   a reasonable opportunity for discovery.
 8                                             INTRODUCTION
 9           1.      Pinterest was founded in 2008 and has quickly grown to be one of the largest
10   social media platforms in the world with 416 million monthly users worldwide. See Pinterest
11   Form     10   Q     for   the   quarterly    period      ending   June       30,   2020,   available   at
12   https://d18rn0p25nwr6d.cloudfront.net/CIK-0001506293/f25eb9d3-f22d-48cc-b817-
13   eff696f694a0.pdf, at 22. Pinterest bills itself a “visual discovery engine that people around the
14   globe use to find the inspiration to create a life they love.” Id., at 12.
15           2.      Like many successful social media companies, Pinterest is both Dr. Jekyll and
16   Mr. Hyde. On the one hand, Pinterest has become a wildly popular social media site and mobile
17   application by allowing its users or “Pinners” to freely create and share virtual image boards. On
18   the other hand, Pinterest monetizes the images “pinned” by its users to the detriment of federally
19   registered image owners like Plaintiff.
20           3.      Although “Pinners” and advertisers may love Pinterest, it is the bane of copyright
21   owners whose federally registered images are misused by and through Pinterest.
22           4.      By providing a mechanism for people to easily “pin” images from the internet,
23   including the registered copyrighted works of people like Plaintiff, Pinterest collects, stores,
24   sorts, manipulates, distributes, and displays the billions of images that its users “pin.”
25           5.      Pinterest depends on the constant “pinning” of images by users, with little regard
26   for the source or the rights of the owners of those images, because the foundation of Pinterest’s
27   business is the billions of high quality images, not one of them paid for by Pinterest.
28

                                                        -2-
                                           CLASS ACTION COMPLAINT
           Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 3 of 81



 1          6.      Pinterest monetizes those images – often without the identifying source of those
 2   images and certainly without authorization or compensation to the copyright holders of those
 3   images – by displaying and distributing those images to its users, which are incorporated with
 4   targeted advertisement. Moreover, the enormous volume of images that are “pinned” by users is
 5   the data that feeds Pinterest’s artificial intelligence used to generate advertisement revenues for
 6   Pinterest. The more images that are “pinned,” the more Pinterest can use those images to make
 7   its websites and app more personalized and “sticky” to users, thereby making its paid
 8   advertisement more effective and more valuable.
 9          7.      The result is often the grotesque misuse of artistic works to peddle products in a
10   manner to which the copyright owner has never and would never consent. For example,
11   Plaintiff’s image of indigenous people is used by Pinterest to advertise bras. And this is just the
12   tip of the iceberg, as a review of Pinterest’s websites reveals thousands upon thousands of
13   federally copyrighted images used by Pinterest to hawk goods and services.
14          8.      Pinterest directly and contributorily infringed, and continues to infringe, the
15   copyrights of Plaintiff and other similarly situated owners of federally registered copyrights.
16          9.      Plaintiff certainly is not the only registered copyright owner who has been
17   harmed by Pinterest’s misconduct. There are numerous articles and posts discussing the rampant
18   copyright infringement by and through Pinterest. See, e.g., “Pinterest – Copyright Infringement
19   Made Cool,” available at https://photographylife.com/pinterest-copyright-infringement-made-
20   cool; “Is Pinterest a Copyright Infringement Masterpiece,” available at
21   https://creativefuture.org/pinterest/; “Is Pinterest a Haven for Copyright Violations?,” available
22   at https://turbofuture.com/internet/Is-Pinterest-a-Haven-for-Copyright-Violations;
23   “Pinterest.com and Copyright,” available at
24   https://www.seanlockephotography.com/2012/01/26/pinterest-com-and-copyright/; “What do
25   Harold Davis and Georgia O’Keeffe have in common on Pinterest, and how is Pinterest going to
26   make money, anyway?,” available at https://www.digitalfieldguide.com/blog/12572.
27          10.     Photographers, visual artists, and other owners of federally registered copyrights
28   are damaged by having their images commercialized without consent by and through Pinterest.

                                                     -3-
                                          CLASS ACTION COMPLAINT
           Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 4 of 81



 1   The unauthorized use by and through Pinterest negatively impacts the value of the federally
 2   registered images, which were registered by the owners of the images because they expressly
 3   wish to protect their images to the fullest extent of the law.
 4             11.   This putative class action seeks to remedy the harm that Pinterest has caused to
 5   Plaintiff and other owners of federally registered copyrights by its unlawful acts. This action
 6   seeks actual or statutory damages and injunctive relief for direct and contributory infringement
 7   under the Copyright Act of the United States, 17 U.S.C. § 101 et seq. (the “Copyright Act”) and
 8   actual or statutory damages and injunctive relief for violation of the Digital Millennial Copyright
 9   Act (the “DMCA”), 17 U.S.C. § 1202(b).
10                                                PARTIES
11             A.    Plaintiff Blaine Harrington III
12             12.   Plaintiff Blaine Harrington III is a resident of Littleton, Colorado.
13             13.   Mr. Harrington is a renowned and award-winning professional travel
14   photographer. He is a three time SATW Travel Photographer of the Year (2005, 2006, 2019),
15   and has been awarded prizes in other major photography competitions. He has worked on
16   assignment for most major news, business and travel magazines, including Business Week, Delta
17   Sky, Endless Vacation, Forbes, Geo, Islands, National Geographic Adventure, National
18   Geographic Traveler, Newsweek, New York Times magazine, Outside, Popular Photography,
19   Ski, Smithsonian, Time, Travel + Leisure. Mr. Harrington’s images have been licensed by U.S.
20   textbook publishers and encyclopedias; National Geographic and Time-Life books; and travel
21   guides including Fodor's, Frommer's, Insight Guides, Moon Guides, Real Guide, and Rick
22   Steves. Mr. Harrington also has been engaged by corporate clients, including Abercrombie &
23   Kent, Boundless Journeys, Backroads, Coldwater Creek, European Travel Commission, Fuji
24   Photo Film USA, Globus, Grand Circle Travel, Holland America, Mountain Travel-Sobek,
25   Nikon, Overseas Adventure Travel, Tauck, The Territory Ahead, Travel Smith, and Wilderness
26   Travel.
27             14.   Mr. Harrington makes his living from the sale and licensing of his photographs.
28   Mr. Harrington federally registers his photographic images.

                                                       -4-
                                          CLASS ACTION COMPLAINT
           Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 5 of 81



 1          15.     Mr. Harrington is, and at all relevant times has been, the sole copyright owner of
 2   his photographic works (his “Works”), including but not limited to those listed in Exhibit A.
 3   Plaintiff’s Works are the subject of valid and complete Certificates of Copyright Registration
 4   issued by the United States Copyright Office.
 5          16.     Mr. Harrington’s Works are highly desired by collectors and licensees but also
 6   the target of unauthorized copying. Because of the frequent theft of his Works, especially on the
 7   internet, Mr. Harrington has devoted significant time and resources in monitoring the improper
 8   use of his Works. Mr. Harrington uses Pixsy (www.pixsy.com), an online platform for image
 9   owners to discover where and how their images are being used online. Mr. Harrington also hires
10   attorneys to send cease-and-desist letters and initiate actions against copyright infringers.
11          B.      Defendant Pinterest
12          17.     Pinterest is a for-profit Delaware corporation with headquarters in San Francisco,
13   California.
14          18.     Pinterest owns, operates, and is solely responsible for the content of its websites
15   worldwide,     including    but    not    limited         to   www.pinterest.com,   www.pinterest.ca,
16   www.pinterest.mx,          www.pinterest.uk,          www.pinterest.com.au,         www.pinterest.de,
17   www.pinterest.jp, www.pinterest.fr, www.pinterest.it, www.pinterest.es, and the Pinterest
18   mobile application (“app”).
19                                     JURISDICTION AND VENUE
20          19.     The Court has original subject matter jurisdiction over copyright claims pursuant
21   to 28 U.S.C. § 1331 and 28 U.S.C. § 1338(a).
22          20.     This Court also has original subject matter jurisdiction over this proposed class
23   action pursuant to the Class Action Fairness Act of 2005, Pub. L. No. 109-2, 119 Stat. 4
24   (codified in scattered sections of Title 28 of the United States Code), under 28 U.S.C. § 1332(d),
25   which provides for the original jurisdiction of the federal district courts over “any civil action in
26   which the matter in controversy exceeds the sum or value of $5,000,000, exclusive of interest
27   and costs, and [that] is a class action in which . . . any member of a class of plaintiffs is a citizen
28   of a State different from any defendant.” 28 U.S.C. § 1332(d)(2)(A). Because Plaintiff seeks to

                                                         -5-
                                           CLASS ACTION COMPLAINT
           Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 6 of 81



 1   represent a nationwide class, at least one member of the plaintiff class is a citizen of a State
 2   different from Defendant. Furthermore, Plaintiff alleges the matter in controversy is well in
 3   excess of $5,000,000 in the aggregate, exclusive of interest and costs. Finally, Plaintiff alleges
 4   “the number of members of all proposed plaintiff classes in the aggregate” is greater than 100.
 5   See 28 U.S.C. § 1332(d)(5)(B).
 6           21.    This Court has personal jurisdiction over Defendant because the events giving
 7   rise to the claims occurred in this District, Defendant engaged in infringement in this District,
 8   Defendant resides in this District, and Defendant is subject to personal jurisdiction in this
 9   District.
10           22.    Venue in this District is proper under 28 U.S.C. § 1391(b) in that a substantial
11   part of the events giving rise to the within claims occurred in this judicial district, and under 28
12   U.S.C. § 1400(b) in that it is a judicial district where Defendant has committed acts of copyright
13   infringement and had a regular and established place of business.
14                          ALLEGATIONS COMMON TO ALL CLAIMS
15           23.    Pinterest, through its websites and app, allows its users to create and share virtual
16   bulletin boards, or “boards,” to which they have posted, or “pinned,” items that have been
17   uploaded. Users can have multiple boards for various topics or themes. Users can browse, like,
18   and comment on each other’s Boards and Pins, and “re-pin” each other’s content. See
19   https://help.pinterest.com/en/guide/all-about-pinterest. Although Pinterest characterizes “pins” as
20   “bookmarks that people use to save ideas they love on Pinterest,” id., Pinterest is primarily an
21   image-based platform. Thus, the vast majority of “pinned” items are images, whether still or
22   moving, uploaded from the internet.
23           24.    A user’s main Pinterest page is a “home feed.” The Pins in a user’s home feed are
24   not simply those that the user has selected. Instead, Pinterest displays other Pins from a library of
25   images “pinned” by users, which Pinterest collects, stores and maintains. Pinterest’s library of
26   images is estimated to be in the billions. The images that Pinterest displays to the user are
27   personalized based on that user’s boards, recent activity on Pinterest, and favorite topics.
28

                                                      -6-
                                          CLASS ACTION COMPLAINT
           Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 7 of 81



 1   Importantly, the images that users see on their home feed are integrated with advertisements
 2   designed to appear similar or along the same theme to the users’ Pins.
 3           25.     Pinterest generates its revenue with these advertisements. See Pinterest Form 10
 4   Q     for     the     quarterly    period      ending     June      30,    2020,      available     at
 5   https://d18rn0p25nwr6d.cloudfront.net/CIK-0001506293/f25eb9d3-f22d-48cc-b817-
 6   eff696f694a0.pdf, at 12 (“We generate revenue by delivering ads on our website and mobile
 7   application.). In just the second quarter of 2020, Pinterest generated approximately $272 million
 8   in ad revenue. Id. at 7.
 9           26.     Pinterest uses its library of images to entice users to interact with its websites and
10   app, including by distributing the images directly to the user by email and/or through the
11   Pinterest app. Pinterest seamlessly integrates advertisement into the various “pinned” images
12   that it displays, so that the images are part of the targeted advertisement campaign.
13

14

15

16

17

18

19

20
21

22

23
     Image 1 (Pinterest user’s screen shot with advertisements circled).
24

25

26
27

28

                                                      -7-
                                          CLASS ACTION COMPLAINT
          Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 8 of 81


            A.        Pinterest’s Improper Use of Registered Copyrighted Images to Generate
 1                    Advertisement Revenue
 2          27.       Although Pinterest employs a highly sophisticated system for identifying and
 3   cataloguing “pinned” images, Pinterest does not have in place a system of screening the Pins for
 4   copyright notices or other indicia of copyright ownership associated with the “pinned” images.
 5          28.       The result is the blatant misuse by Pinterest of federally registered images to
 6   provide targeted advertisement.
 7          29.       Plaintiff’s Works have been displayed without his consent by Pinterest to
 8   advertise a wide range of goods and services.
 9

10

11
                  A
12
      B      C     D       E      F                                     G       H    I     J     K
13

14                                                                                                L
15

16

17

18

19

20
21

22                                M             N             O     P       Q       R             S

23
     Image 2.
24
            30.       As seen in the above Pinterest user’s screen shot, Plaintiff’s “Prayer flags on
25
     Dochu La (pass) between the Thimphu and Punakha Valleys, Bhutan,” listed as Copyrighted
26
     Work No. 1 on Exhibit A, (indicated by ”A” arrow), was originally “pinned” by “Birgit Fischer”
27
     and saved to the “Bhutan-Königreigh im Himmel” board (circled). Pinterest then copied and
28

                                                     -8-
                                          CLASS ACTION COMPLAINT
           Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 9 of 81



 1   distributed Plaintiff’s copyrighted image to other Pinterest users to advertise cheap airline tickets
 2   from WikiBuy (circled on bottom left) and financial services from Wesley Financial Group
 3   (circled on bottom right).
 4          31.       Pinterest also displayed Plaintiff’s other Works without attribution. In the above
 5   screen shot (Image 2), the following Works are displayed:
 6
                  •   “St. Magdalena, Dolomites, Italy,” listed as Copyrighted Work No. 2 on Exhibit
 7                    A (indicated by “B” arrow)
                  •   “Jackson Lake, Grand Teton National Park, Wyoming USA,” listed as
 8                    Copyrighted Work No. 3 on Exhibit A (indicated by “C” arrow)
                  •    “Shikara, Dal Lake, Srinagar, Kashmir, India,” listed as Copyrighted Work No. 4
 9
                      on Exhibit A (indicated by “D” arrow)
10                •   “Golden Gate Bridge, San Francisco, California, USA,” listed as Copyrighted
                      Work No. 5 on Exhibit A (indicated by “E” arrow)
11                •   “Shalimar Bagh, Kashmir, India,” listed as Copyrighted Work No. 6 on Exhibit A
                      (indicated by “F” arrow)
12
                  •   “Pienza, Tuscany, Italy,” listed as Copyrighted Work No. 7 on Exhibit A
13                    (indicated by “G” arrow)
                  •   “A shikara (boat) on Dal Lake in Srinagar, Kashmir, Jammu and Kashmir State,
14                    India,” listed as Copyrighted Work No. 8 on Exhibit A (indicated by “H” arrow)
                  •   “Feluccas on Nile River, Aswan, Egypt,” listed as Copyrighted Work No. 9 on
15                    Exhibit A (indicated by “me” arrow)
16                •   “Saxman totem poles (largest collection of totem poles in the world), Saxman
                      near Ketchikan, Southeast Alaska USA,” listed as Copyrighted Work No. 10 on
17                    Exhibit A (indicated by “J” arrow)
                  •   “Vineyards, Millar Road Winery, New Zealand,” listed as Copyrighted Work No.
18                    11 on Exhibit A (indicated by “K” arrow)
19                •   “Road near Mittenwald, Bavaria, Germany,” listed as Copyrighted Work No. 12
                      on Exhibit A (indicated by “L” arrow)
20                •   “Kula Highway, Maui, Hawaii,” listed as Copyrighted Work No. 13 on Exhibit A
                      (indicated by “M” arrow)
21                •   “Man on camel, Nubian village near Aswan, Egypt,” listed as Copyrighted Work
                      No. 14 on Exhibit A (indicated by “N” arrow)
22
                  •   “Market, Old Leh, Ladakh, India,” listed as Copyrighted Work No. 15 on Exhibit
23                    A (indicated by “O” arrow)
                  •   “Nubian village near Aswan, Egypt,” listed as Copyrighted Work No. 16 on
24                    Exhibit A (indicated by “P” arrow)
                  •   “Aerial view of balloons flying at Albuquerque Balloon Fiesta,” listed as
25
                      Copyrighted Work No. 17 on Exhibit A (indicated by “Q” arrow)
26                •   “Paro Festival, Bhutan,” listed as Copyrighted Work No. 18 on Exhibit A
                      (indicated by “R” arrow)
27                •   “Castle of Chillon, Montreux, Switzerland,” listed as Copyrighted Work No. 19
                      on Exhibit A (indicated by “S” arrow)
28

                                                      -9-
                                          CLASS ACTION COMPLAINT
          Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 10 of 81



 1          32.     Pinterest displayed Plaintiff’s Works in connection with advertisement for a
 2   variety of other products and services.
 3

 4

 5

 6
                                A
 7

 8

 9
                            B
10

11

12

13

14

15   Image 3 (advertisements by Marriot Bonvoy, Wikibuy, and Zox circled).

16
            33.     In the above Pinterest user’s screen shot, Pinterest displayed Mr. Harrington’s “A
17
     shikara (boat) on Dal Lake in Srinagar, Kashmir, Jammu and Kashmir State, India,” listed
18
     as Copyrighted Work No. 8 on Exhibit A (indicated by “A” arrow), on its website to display
19
     advertisements by Marriot Bonvoy (hotel chain), Wikibuy (an internet shopping site), and Zox
20
     (wristband retailer). Pinterest also displayed “Boat with flowers, Dal Lake, Kashmir, India,”
21
     listed as Copyrighted Work No. 20 on Exhibit A (indicated by “B” arrow) without attribution.
22

23

24

25

26
27

28

                                                   -10-
                                         CLASS ACTION COMPLAINT
          Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 11 of 81



 1

 2

 3

 4                           A
                             A
 5

 6
                                                                          B
 7                                                                        A
 8

 9

10

11

12   Image 4 (advertisements by Vrbo, National Geographic, and Wikibuy circled.
13
             34.    In the above Pinterest user’s screen shot, Pinterest displayed Mr. Harrington’s
14
     “Shalimar Bagh (a Mughal Garden), near Srinagar, Kashmir, Jammu and Kashmir State, India,”
15
     listed as Copyrighted Work No. 21 on Exhibit A (indicated by “A” arrow), on its website to
16
     display advertisements by Vrbo (home rental company), National Geographic (a magazine), and
17
     Wikibuy (an internet shopping site). Pinterest also displayed “Shalimar Bagh, Kashmir, India,”
18
     listed as Copyrighted Work No. 22 on Exhibit A Work (indicated by “B” arrow), without
19
     attribution.
20
             35.    Pinterest’s artificial intelligence displays images that it associates with Mr.
21
     Harrington’s photograph, which can result in Pinterest displaying an offensive and reductive
22
     collection of images.
23
             36.    In the below Pinterest user’s screen shot, Pinterest displayed Mr. Harrington’s
24
     “Kara Tribe Boys with Boy Chalk Paintings On Their Bodies Jump In the Air, With Omo River
25
     Behind, Dus Village, Omo Valley, Ethiopia,” listed as Copyrighted Work No. 23 on Exhibit A,
26
     on its website, then displayed a collection of images supposedly “More like this.”
27

28

                                                 -11-
                                        CLASS ACTION COMPLAINT
     Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 12 of 81



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                     -12-
                             CLASS ACTION COMPLAINT
          Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 13 of 81



 1

 2

 3

 4

 5

 6

 7

 8

 9   Image 5 (advertisements by NordicTrack, Inpixio, Buzznet, Ancestry, AT&T, and Jungole
10   circled).
            37.     A number of Mr. Harrington’s other Works are displayed in the above screen
11
     shot (Image 5), including:
12
               • “Nubian village near Aswan, Egypt,” listed as Copyrighted Work No. 16 on
13                  Exhibit A.
               • “3 Indian men, Jodhpur, India,” listed as Copyrighted Work No. 24 on Exhibit A.
14             • “Yoga at Red Rocks, Morrison, Colorado, USA,” listed as Copyrighted Work No.
15                  25 on Exhibit A.
               • “Egyptian girls, Cairo, Egypt,” listed as Copyrighted Work No. 26 on Exhibit A.
16             • “Paro Festival, Bhutan,” listed as Copyrighted Work No. 18 on Exhibit A.
               • “Group of Nepalese children, Durbar Square, Patan, Nepal,” listed as
17                  Copyrighted Work No. 27 on Exhibit A.
18             • “Embera Indian women, Panama,” listed as Copyrighted Work No. 28 on Exhibit
                    A.
19             • “Shikara boat, Dal Lake, Kashmir, India,” listed as Copyrighted Work No. 29 on
                    Exhibit A.
20             • “Market, Old Leh, Ladakh, India,” listed as Copyrighted Work No. 15 on Exhibit
21                  A.
               • “Bishnoi tribe, Rohat, India,” listed as Copyrighted Work No. 30 on Exhibit A.
22             • “Rice terraces, near Sapa, Vietnam,” listed as Copyrighted Work No. 31 on
                    Exhibit A.
23             • “Maasai men, Amboseli National Park, Kenya,” listed as Copyrighted Work No.
                    32 on Exhibit A.
24
               • “Novice monk reading, Inwa, Burma,” listed as Copyrighted Work No. 33 on
25                  Exhibit A.

26          38.    Interspersed among Plaintiff’s Works are other images of native peoples and

27   advertisements of various goods and services, including NordicTrack (a fitness equipment

28   retailer), Inpixio (photo software, featuring images of women in bikinis), Buzznet (media site,

                                                  -13-
                                        CLASS ACTION COMPLAINT
          Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 14 of 81



 1   featuring an article about “Crazy Hygene Habits During the Wild West), Ancestry (online family
 2   history resource), and AT&T.
 3           39.     One of the more egregious examples of commercial exploitation is the circled
 4   advertisement for Jungole’s “hands’ free” terrycloth “bra,” which inadvertently triggers the trope
 5   of the topless native.
 6           40.     The video on the Pinterest webpage includes the following images:
 7

 8

 9

10

11

12

13

14

15

16

17

18
     Image 6.
19
             41.     Pinterest’s artificial intelligence replicates and even exaggerates the biases of its
20
     users, whether innocuous or harmful, then commercializes them.
21
             42.     Plaintiff did not authorize his Works to be used to advertise any of these products.
22
             43.     Such unauthorized, commercial use of federally registered images debase the
23
     value and integrity of Plaintiff’s Works and the federally registered images of people similarly
24
     situated to Plaintiff.
25
             44.     Regardless of whether the initial “pinning” of an image by a user was fair use,
26
     Pinterest’s use of that same image for advertisement campaigns is not. Moreover, there is
27

28

                                                     -14-
                                          CLASS ACTION COMPLAINT
          Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 15 of 81



 1   nothing passive about how Pinterest stores, manipulates, manages, and uses those protected
 2   images.
 3          45.     Pinterest itself copies, stores, distributes, and displays the protected images to
 4   generate ad revenue, not simply upon instigation by its users.
 5          46.     Pinterest actively sends federally registered images via email or through its app to
 6   entice users to interact with its websites and view its paid advertisements, and it displays
 7   protected images on user’s feeds along with paid advertisement.
 8          47.     The following is an example of an email that Pinterest sent on July 25, 2020,
 9   displaying Plaintiff’s federally registered work, “Waikiki Beach, Honolulu, Oahu, Hawaii,
10   USA,” listed as Copyrighted Work No. 34 on Exhibit A.
11

12

13

14

15

16

17

18

19

20
21   Image 7 (Plaintiff’s Work circled).

22          48.     As a result, Pinterest does not qualify for protection from copyright infringement

23   under the DMCA because Pinterest initiates the copying and distribution of federally registered

24   images.

25          B.      Pinterest’s Removal of Copyright Management Information and Other
                    Identifying Information
26
            49.     Although Pinterest may claim that it merely hyperlinks images or frames
27
     hyperlinked imaged, as they exist on the internet, this simply is not true.
28

                                                     -15-
                                           CLASS ACTION COMPLAINT
          Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 16 of 81



 1          50.     Pinterest often displays images with no information regarding who originally
 2   “pinned” it or from what website. And Pinterest often displays images of Plaintiff’s Works that
 3   do not link back to any live website, let alone Plaintiff’s website.
 4          51.     In using pinned images for advertisement, Pinterest deliberately strips the images
 5   of their metadata, identifying source and/or copyright management information (“CMI”).
 6          52.     As seen in a Pinterest user’s screen shot below, the original “pinned” image links
 7   back to Plaintiff’s website and contains Plaintiff’s CMI.
 8

 9

10

11

12

13

14

15

16

17
     Image 8 (Plaintiff’s CMI circled).
18
            53.     Pinterest, however, removed the CMI from the pinned image when Pinterest
19
     displayed that same image in other contexts. See Image 9 below (Pinterest user’s screen shot
20
     with Plaintiff’s Work circled, indicated by “A” arrow).
21

22

23

24

25

26
27

28

                                                     -16-
                                          CLASS ACTION COMPLAINT
           Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 17 of 81



 1

 2

 3                                                                                A

 4

 5

 6

 7

 8

 9

10

11

12   Image 9.
13          54.     Pinterest knowingly removes the CMI to induce, enable, facilitate, or conceal its
14   direct and/or contributory infringement of copyright images. Pinterest strips the CMI when it
15   uses “pinned” images for targeted advertisement. Removing the CMI and the identifying source
16   of images is Pinterest’s modus operandi. See also Images 2-4, and 7, herein, displaying
17   Plaintiff’s Works without their CMI.
18          55.     By removing the CMI and identifiable sources from the “pinned” images,
19   Pinterest ensures that users will focus more on the paid advertisement. The paid advertisement
20   contains identifying tags and live links, which makes the paid advertisement stand out among
21   Pinterest’s use of stripped, often static “pinned” images.
22          C.      Pinterest Materially Contributes to the Copyright Infringement by Third
                    Parties
23
            56.     Pinterest has developed highly sophisticated methods to identify and catalogue
24
     the   vast   trove   of   “pinned”     images    that   it   stores   and   manages.   See,   e.g.,
25
     https://medium.com/pinterest-engineering.
26
            57.     Pinterest allows its users to search its library of images then to download the
27
     image with a click of a button.
28

                                                     -17-
                                          CLASS ACTION COMPLAINT
          Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 18 of 81



 1          58.     Plaintiff’s Works include “Casa Rondena Winery, Los Ranchos de Albuquerque
 2   (metro Albuquerque), New Mexico USA,” listed as Copyrighted Work No. 35 on Exhibit A.
 3          59.     As seen in a Pinterest’s user’s screen shot below, this Work was “pinned” by a
 4   Pinterest user, “Ruthann Beeler Sturgill,” to her “Albuquerque” board.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
     Image 10.
19

20
            60.     As result, the “pinned” image became part of Pinterest’s library of images, which
21
     then is searchable. As seen below, Plaintiff’s Work appears as part of a search result.
22

23

24

25

26
27

28

                                                    -18-
                                         CLASS ACTION COMPLAINT
          Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 19 of 81



 1

 2

 3

 4

 5

 6

 7

 8

 9
     Image 11 (Plaintiff’s work circled).
10
            61.     When the user clicks on the image, the user is given the easy option of
11
     downloading that image by clicking on the “…” symbol, which pulls up the option to download
12
     the photo as a JPEG.
13

14

15

16

17

18

19

20
21

22

23   Image 12 (downloading option circled).
24
            62.     Pinterest’s app similarly makes downloading an image exceedingly easy. Simply
25
     clicking on an image on the app brings up a toolbar with the option to download the image onto
26
     one’s smartphone.
27

28

                                                    -19-
                                            CLASS ACTION COMPLAINT
          Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 20 of 81



 1          63.      With respect to many images, including Plaintiff’s, Pinterest also provides, again
 2   with a click of a button, the ability to “Get Pin embed code.” A user can then copy and paste this
 3   embed code into his or her own webpage and display that same image on the user's web page.
 4   Pinterest’s embed code uses the nomenclature “assets.pinterest.com.”
 5

 6

 7

 8

 9

10

11

12

13

14

15

16
     Image 13 (“Get Pin embed code” option circled).
17

18          64.     As a result of the copying tools Pinterest provides, Pinterest is the source of

19   rampant infringement by third parties of registered works. Pinterest deliberately obscures the fact

20   that many of the images on Pinterest’s websites and app are proprietary and protected.

21          65.     Pinterest is aware that its websites and app are used by third parties to infringe

22   registered copyrights.

23          66.     Although Pinterest could implement reasonable and feasible means to remove

24   federally registered materials from its library of images, it does not.

25          67.     Pinterest has built its business on its ability to organize and categorize images. It

26   has developed robust technology to make its library of “pinned” images searchable both by

27   words and images. Pinterest explains.

28

                                                     -20-
                                          CLASS ACTION COMPLAINT
          Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 21 of 81


            Search
 1
            You can search for Pins, boards, people or hashtags in the search bar.
 2          We'll also show you ideas for you and trending ideas to spark some
            inspiration. If you’re not quite sure what you’re looking for, try typing in
 3          something general (“dinner ideas”), then use Pinterest’s built-in search
            guides (like “healthy” or “for kids”) to narrow down your results. If you’re
 4          on your phone, try tapping the camera icon next to the search bar to do a
 5          visual search for related ideas.

 6   https://help.pinterest.com/en/article/discover-ideas-on-pinterest

 7          68.     Pinterest thus could easily search Pins for CMI. Pinterest also could ensure, at a

 8   minimum, that its users are not permitted to download or embed the copyrighted images without

 9   clicking a notice or otherwise acknowledging that the image may only be copied, downloaded,

10   or embedded for the user’s personal, non-commercial, or educational purposes.

11          69.     Instead, Pinterest provides what amounts to a library of laundered images,

12   stripped of their identifying source and CMI, to Pinterest users to copy, download and/or embed

13   for commercial use.

14          70.     The following is an example of Plaintiff’s “Casa Rondena Winery, Los Ranchos

15   de Albuquerque (metro Albuquerque), New Mexico USA,” that is available on Pinterest and

16   improperly copied for commercial use.

17

18

19

20
21

22

23

24

25

26
27

28

                                                    -21-
                                         CLASS ACTION COMPLAINT
          Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 22 of 81



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
     Image 14.
19
            71.    Plaintiff successfully removed this unauthorized use on the internet by engaging
20
     an attorney and making a cease and desist demand.
21
            72.    Yet another example of Plaintiff’s Work that is “pinned” on Pinterest is “Hot air
22
     balloons flying at sunrise (with the Sandia Mountains in the background), Albuquerque
23
     International Balloon Fiesta, Albuquerque, New Mexico USA,” listed as Copyrighted Work No.
24
     36 on Exhibit A. As seen below, this Work was “pinned” and used by “golocalboom.com” on
25
     Pinterest without permission for a commercial use.
26
27

28

                                                  -22-
                                        CLASS ACTION COMPLAINT
         Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 23 of 81



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13   Image 15.

14          73.    This work also was improperly copied for commercial use on the internet by

15   Aerogelic Ballooning as seen below.

16          74.    Plaintiff successfully removed this unauthorized use by engaging an attorney and

17   making a cease and desist demand.

18

19

20
21

22

23

24

25

26
27

28

                                                 -23-
                                         CLASS ACTION COMPLAINT
          Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 24 of 81



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16
     Image 16.
17
            75.    There are thousands of Plaintiff’s Works displayed on Pinterest’s website and app
18
     by third parties and by Pinterest without authorization and for improper purposes. Plaintiff’s
19
     Works appear in connection with the following geographic subjects found on Pinterest:
20
     Argentina, Australia, Belgium, Bermuda, Bhutan, Burma (or Myanmar), Botswana, Brazil,
21
     Canada (including provinces such as British Columbia, Manitoba, Nova Scotia, Prince Edward
22
     Island), Chile, China, Costa Rica, Curacao, the Czech Republic, Dubai, Egypt, England,
23
     Ethiopia, Fiji, French Polynesia, Germany, Greece, Guatemala, Hong Kong, Hungary, India,
24
     Indonesia, Ireland, Israel, Italy, Japan, Jordan, Kenya, Mexico, Morocco, Namibia, Nepal, New
25
     Caledonia, New Zealand, Panama, Peru, Portugal, Russia, Scotland, South Africa, South Korea,
26
     Sweden, Switzerland, Tibet, Thailand, Trinidad, Turkey, and the United States (including states
27
     such as Alaska, Arizona, California, Colorado, Florida, Hawaii, Kansas, Kentucky, Louisiana,
28

                                                  -24-
                                        CLASS ACTION COMPLAINT
          Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 25 of 81



 1   Nevada, New Mexico, New York, South Dakota, Texas, Utah, Washington DC, Wyoming and
 2   cities such as Albuquerque, Las Vegas, San Francisco).
 3          76.     Plaintiff’s Works appear also in connection with such diverse subjects found on
 4   Pinterest as: American Indian, Big Bend, Kashmir, Maasai, Maori, Bat, Hot Air Balloon, and
 5   Polar Bear.
 6          77.     Because Pinterest allows users to download images stripped of their metadata,
 7   identifying source and/or CMI, Plaintiff and other registered copyright holders are hindered in
 8   their efforts to police the misuse of their federally registered images on Pinterest and elsewhere
 9   on the internet. They cannot, for example, use simple keyword searches. Rather they must hire
10   services like Pixsy to conduct reverse engine searches, then conduct expensive and/or time-
11   consuming research to track down the infringers.
12
            D.      There Are Numerous Similar Misuses of Federally Copyrighted Images and
13                  Improper Removal of CMI
14          78.     Plaintiff is not the only person to have been damaged due to Defendant’s
15   misconduct. There are numerous other registered copyright holders whose works are misused
16   and numerous instances in which CMI is removed or altered by Pinterest.
17          79.     Harold Davis is a renowned digital artist and award-winning professional
18   photographer based in Berkeley, California. Mr. Davis is the author of many bestselling
19   photography books. Mr. Davis’ photographs have been licensed by art publishers, corporations,
20   and online and print publications throughout the world, and his works have been exhibited in
21   venues worldwide.
22          80.     Mr. Davis registers his works and registered “Into the Vortex of the Universe”
23   with the United States Copyright Office on October 22, 2013 (Registration No.: VA 2-010-614).
24

25

26
27

28

                                                   -25-
                                         CLASS ACTION COMPLAINT
          Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 26 of 81



 1

 2

 3

 4

 5

 6                    A
 7

 8

 9

10

11   Image 17 (advertisements circled).
12           81.      As seen in the above Pinterest user’s screen shot, Pinterest used Plaintiff’s “Into

13   the Vortex of the Universe” (indicated by “A” arrow) with no attribution and stripped of his

14   CMI, to promote the wares of PetSmart, Minted (a stationary and paper goods retailer) and

15   Wayfair (a furniture and home decoration retailer). The use of Mr. Davis’ federally registered

16   image to sell cheaper knockoffs of his work on Minted and Wayfair causes him direct economic

17   damage.

18           82.      Nick Koudis is a photographic artist based in New York City and Los Angeles.

19   Mr. Koudis makes his living from the sale and licensing of his visual works. He has been

20   commissioned for national advertisement campaigns and magazine covers for Netflix, American

21   Express, Comedy Central, Visa, Doublemint, Foster’s Beer, Time Magazine, Wired, and many

22   other clients.

23           83.      He federally registers his works. Mr. Koudis filed an application to register the

24   work, “Ironic Death No. 1, Seat Belt Distraction,” with the United States Copyright Office,

25   which registration is expected to issue shortly.

26           84.      As seen in the below Pinterest user’s screen shot, Pinterest displayed “Ironic

27   Death No. 1, Seat Belt Distraction,” on its website to advertise merchandise and wares,

28   including, but not limited to diaper bags and dog food:

                                                     -26-
                                           CLASS ACTION COMPLAINT
          Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 27 of 81



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12   Image 18 (advertisements by FruitBaby and Rachel Ray Nutrish circled).

13          85.    David Oppenheimer is a photographic artist based in Asheville, North Carolina.

14   Mr. Oppenheimer makes his living from the sale and licensing of his visual works. His

15   photographs have been used on and by national network television, National Geographic,

16   Rolling Stone magazine, NBC, Goldman Sachs, HBO Sports, and on display at the Museum of

17   the City of New York.

18          86.    Mr. Oppenheimer federally registers his work. Mr. Oppenheimer registered the

19   work, “White Mountain,” with the United States Copyright Office on October 22, 2013

20   (Registration No.: VAu 1-151-075).

21          87.    As seen in the below Pinterest user’s screen shot, Pinterest displayed “White

22   Mountain,” on its website to advertise merchandise and wares, including, but not limited to PMS

23   medication, household goods, and party supplies:

24

25

26
27

28

                                                  -27-
                                        CLASS ACTION COMPLAINT
          Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 28 of 81



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12   Image 19 (advertisements by Bonafide Health, Purple, and PartyCity circled).

13          88.     Stewart Marsden is a professional photographer based in London, England. Mr.

14   Marsden makes his living from the sale and licensing of his visual works. His photographs have

15   been used internationally and published in many publications, including The Royal Photographic

16   Society and National Geographic. Mr. Marsden’s photography also has been used to create

17   special effects sequences for cinema.

18          89.     Mr. Marsden federally registers his works. Mr. Marsden registered the work,

19   “Westminster,” with the United States Copyright Office on January 31, 2008 (Registration No.:

20   VA 2-085-861).

21          90.      Mr. Marsden’s work was “pinned” and used without permission by a Pinterest

22   user, “City Car Rentals,” to advertise its rental car services on Pinterest. Pinterest also displayed

23   Mr. Marsden’s work its website to advertise merchandise and wares, including, but not limited to

24   China tour services. See Pinterest user’s screen shot below.

25

26
27

28

                                                    -28-
                                          CLASS ACTION COMPLAINT
          Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 29 of 81



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14
     Image 20 (advertisement by City Car Rentals and lotustour 365 circled).
15
            91.     Pinterest copied, stored, distributed, and displayed countless other images that are
16
     federally registered without the permission of the copyright holder for non-fair use purposes.
17
            92.     In line with its modus operandi, Pinterest deliberately stripped “pinned” images,
18
     including those cited above, of their metadata, identifying source and/or CMI when Pinterest
19
     displayed the images in targeted advertisement and in search results.
20
21

22

23

24

25

26
27

28

                                                   -29-
                                         CLASS ACTION COMPLAINT
          Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 30 of 81



 1                                       CLASS ALLEGATIONS
 2          93.     Plaintiff brings this action individually and on behalf of the following three
 3   classes pursuant to Rule 23(a) and 23(b)(2) and (3) of the Federal Rules of Civil Procedure:
 4
            The Direct Infringement Class
 5

 6          All persons in the United States whose federally registered copyrighted
            works were copied, stored, distributed, and/or displayed for commercial
 7          purposes by Defendant on Defendant’s websites or app without
            authorization from November 19, 2016 to the date of judgment
 8          (collectively, “the Direct Infringement Class”).
 9
            The Contributory Infringement Class
10
            All persons in the United States whose federally registered copyrighted
11          works were made downloadable or embeddable for commercial purposes
            on Defendant’s websites or app without authorization from November 19,
12          2016 to the date of judgment (collectively, “the Contributory Infringement
13          Class”).

14          The DMCA Class

15          All persons in the United States whose CMI was removed or altered by
            Defendant when Defendant displayed their images from November 19,
16          2016 to the date of judgment (collectively, “the DMCA Class”).
17
            Excluded from the Direct Infringement Class. the Contributory
18          Infringement Class, and the DMCA Class (collectively, “the Classes”) are
            officers and directors of Defendant, members of the immediate families of
19          the officers and directors of Defendant, and their legal representatives,
            heirs, successors or assigns and any entity in which they have or have had
20
            a controlling interest; governmental entities; and, the Court, the Court’s
21          immediate family, and the Court’s staff.

22
            94.     Plaintiff reserves his right to redefine the Classes prior to certification.
23
            95.     This action is brought and may properly be maintained as a class action pursuant
24
     to Federal Rule of Civil Procedure 23. This action satisfies the numerosity, typicality, adequacy,
25
     predominance, and superiority requirements of those provisions. The Classes are so numerous
26
     that the individual joinder of all of its members is impracticable. Due to the nature of
27
     Defendant’s websites and app, Plaintiff believes that the total number of Class members is in the
28
     thousands and that members of the Classes are geographically dispersed across the United States
                                                     -30-
                                          CLASS ACTION COMPLAINT
          Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 31 of 81



 1   of America. Although the exact number and identities of the Class members are unknown at this
 2   time, such information can be ascertained through appropriate investigation and discovery.
 3          96.     Common questions of law and fact exist as to all members of the Classes, and
 4   these common questions predominate over any questions affecting only individual members of
 5   the Classes. These common legal and factual questions, which do not vary from Class member to
 6   Class member, and which may be determined without reference to the individual circumstances
 7   of any Class member include, but are not limited to, the following:
 8                (a)      Whether members of the Classes have the exclusive right to the federally
 9                         registered copyrighted works that are available on Defendant’s websites
10                         and app;
11                (b)      Whether Defendant violated the Copyright Act;
12                (c)      Whether Defendant’s violation of the Copyright Act was willful;
13                (d)      Whether Defendant violated Section 1202(b) of the DMCA;
14                (e)      Whether Defendant had a license to commercially exploit the Classes’
15                         federally registered copyrighted works;
16                (f)      Whether Defendant’s use of the Classes’ federally registered copyrighted
17                         works constitutes fair use;
18                (g)      Whether Plaintiff and the members of the Classes have been damaged by
19                         the actions or conduct of Defendant;
20                (h)      Whether injunctive relief is appropriate; and
21                (i)      The proper measure of damages.
22          97.     Plaintiff’s claims are typical of those of the Classes because, like all members of
23   the Classes, Plaintiff’s federally registered copyrighted works were copied, stored, distributed,
24   and/or displayed for commercial purposes by Defendant on Defendant’s websites or app without
25   authorization; his federally registered copyrighted works were made downloadable or
26   embeddable on Defendant’s websites or app for commercial purposes without authorization; the
27   CMI on Plaintiff’s works were intentionally and knowingly removed or altered by Defendant
28

                                                   -31-
                                         CLASS ACTION COMPLAINT
          Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 32 of 81



 1   when Defendant displayed Plaintiff’s works; and he sustained damages from Defendant’s
 2   wrongful conduct.
 3          98.     Plaintiff will fairly and adequately protect the interests of the Classes and has
 4   retained counsel who are experienced in intellectual property and in litigating class actions.
 5   Plaintiff has no interests that conflict with those of the Classes.
 6          99.     A class action is superior to other available methods for the fair and efficient
 7   adjudication of this controversy. Individual joinder of all members of the Classes is
 8   impracticable. Even if individual members of the Classes had the resources to pursue individual
 9   litigation, it would be unduly burdensome to the courts in which the individual litigation would
10   proceed. Individual litigation magnifies the delay and expense to all parties in the court system
11   of resolving the controversies engendered by Defendant’s common course of conduct. The class
12   action device allows a single court to provide the benefits of unitary adjudication, judicial
13   economy, and the fair and efficient handling of all Class members’ claims in a single forum. The
14   conduct of this action as a class action conserves the resources of the parties and of the judicial
15   system and protects the rights of the Classes. Furthermore, for many, if not most, a class action is
16   the only feasible mechanism that allows an opportunity for legal redress and justice.
17          100.    This action is maintainable as a class action under Federal Rule of Civil
18   Procedure 23(b)(2) because Defendant has acted or refused to act on grounds generally
19   applicable to the Classes, thereby making appropriate final injunctive relief respecting the
20   Classes as a whole.
21          101.    This action is maintainable as a class action under Federal Rule of Civil
22   Procedure 23(b)(3) because the common questions of law and fact identified above, without
23   limitation, predominate over any questions affecting only individual members, and a class action
24   is superior to other available methods for the fair and efficient adjudication of this controversy.
25

26
27

28

                                                      -32-
                                           CLASS ACTION COMPLAINT
          Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 33 of 81



 1                                        CAUSES OF ACTION
 2
                                   FIRST CAUSE OF ACTION
 3       Infringement of Copyright On Behalf of Plaintiff and the Direct Infringement Class

 4          102.    Plaintiff repeats each and every allegation contained in the paragraphs above and

 5   incorporates such allegations by reference herein.

 6          103.    Plaintiff and the Direct Infringement Class are, and at all relevant times have

 7   been, the sole copyright owners of their federally registered works.

 8          104.    Defendant, without the permission or consent of Plaintiff or the Direct

 9   Infringement Class, copied, distributed, and publicly displayed their federally registered,

10   copyright protected works. Defendant’s acts violated the exclusive rights of Plaintiff and the

11   Direct Infringement Class under the Copyright Act.

12          105.    Defendant’s actions constitute infringement of the copyrights of Plaintiff and the

13   Direct Infringement Class under the Copyright Act.

14          106.    Plaintiff is informed and believes that the foregoing act of infringement was

15   willful and intentional in disregard of and with indifference to the rights of Plaintiff and the

16   Direct Infringement Class.

17          107.    Each dissemination of a copyrighted work on and through Defendant’s websites

18   and app constitutes a separate and distinct act of infringement under the Copyright Act.

19          108.    Pursuant to 17 U.S.C. § 504(c)(1), Plaintiff and the Direct Infringement Class are

20   entitled to the minimum statutory damages of $750 per work infringed by Defendant. Plaintiff

21   and the Direct Infringement Class also seek up to $30,000 per work infringed by Defendant as

22   allowed under 17 U.S.C. § 504(c)(1), or such other amounts as may be deemed proper by the

23   Court under 17 U.S.C. § 504(c)(1).

24          109.    Based upon Defendant’s willful violation of the Copyright Act, Plaintiff and the

25   Direct Infringement Class also seek statutory damages – concurrent with damages awarded

26   pursuant to 17 U.S.C. § 504(c)(1) – of $150,000 per work infringed by Defendant, or such other

27   amounts as may be deemed proper by the Court under 17 U.S.C. § 504(c)(2).

28

                                                   -33-
                                          CLASS ACTION COMPLAINT
          Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 34 of 81



 1            110.    Plaintiff and the Direct Infringement Class are entitled to their actual damages,
 2   which include all of Defendant’s profits derived from the infringement of their federally
 3   registered works in amounts to be proven at trial. In addition, Plaintiff and the Class are entitled
 4   to costs and reasonable attorneys’ fees in prosecuting this action pursuant to 17 U.S.C. § 505.
 5

 6                                  SECOND CAUSE OF ACTION
                      Contributory Infringement of Copyright On Behalf of Plaintiff
 7
                                and the Contributory Infringement Class
 8            111.    Plaintiff repeats each and every allegation contained in the paragraphs above and
 9   incorporates such allegations by reference herein.
10            112.    Third parties have used Pinterest websites and app to engage in copyright
11   infringement of the federally registered works of the Plaintiff and the Contributory Infringement
12   Class, including but not limited to “Casa Rondena Winery, Los Ranchos de Albuquerque (metro
13   Albuquerque), New Mexico USA,” and “Hot air balloons flying at sunrise (with the Sandia
14   Mountains in the background), Albuquerque International Balloon Fiesta, Albuquerque, New
15   Mexico USA,” in violation of the Copyright Act.
16            113.    Defendant had knowledge of direct infringement by third parties of the federally
17   registered works of Plaintiff and the Contributory Infringement Class on and through Pinterest’s
18   websites and app.
19            114.    Defendant directly induced and materially contributed to the infringement by
20   third parties of the federally registered works of the Plaintiff and the Contributory Infringement
21   Class.
22            115.    Each dissemination of a copyrighted work by third parties on and through
23   Defendant’s websites and app constitutes a separate and distinct act of infringement under the
24   Copyright Act.
25            116.    Pursuant to 17 U.S.C. § 504(c)(1), Plaintiff and the Contributory Infringement
26   Class are entitled to the minimum statutory damages of $750 per work infringed by Defendant.
27   Plaintiff and the Contributory Infringement Class also seek up to $30,000 per work infringed by
28

                                                    -34-
                                          CLASS ACTION COMPLAINT
          Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 35 of 81



 1   Defendant as allowed under 17 U.S.C. § 504(c)(1), or such other amounts as may be deemed
 2   proper by the Court under 17 U.S.C. § 504(c)(1).
 3          117.     Based upon Defendant’s willful contributory violation of the Copyright Act,
 4   Plaintiff and the Contributory Infringement Class also seek statutory damages – concurrent with
 5   damages awarded pursuant to 17 U.S.C. § 504(c)(1) – of $150,000 per work infringed by
 6   Defendant, or such other amounts as may be deemed proper by the Court under 17 U.S.C. §
 7   504(c)(2).
 8          118.    Plaintiff and the Contributory Infringement Class are entitled to their actual
 9   damages in amounts to be proven at trial. In addition, Plaintiff and the Class are entitled to costs
10   and reasonable attorneys’ fees in prosecuting this action pursuant to 17 U.S.C. § 505.
11

12                                   THIRD CAUSE OF ACTION
13                 Violation of the DMCA On Behalf of Plaintiff and the DMCA Class
            119.    Plaintiff repeats each and every allegation contained in the paragraphs above and
14
     incorporates such allegations by reference herein.
15
            120.    Section 1202(b) of the DMCA, 17 U.S.C. § 1202(b), states:
16

17                      No person shall, without the authority of the copyright owner or the
                        law
18
                        (1) intentionally    remove    or    alter   any   copyright   management
19                      information,
20                      (2) distribute or import for distribution copyright management
                        information knowing that the copyright management information has
21                      been removed or altered without authority of the copyright owner or
                        the law, or
22
                        (3) distribute, import for distribution, or publicly perform works,
23                      copies of works, or phonorecords, knowing that copyright
                        management information has been removed or altered without
24
                        authority of the copyright owner or the law,
25                      knowing, or, ... having reasonable grounds to know, that it will induce,
                        enable, facilitate, or conceal an infringement of any right under this
26
                        title.
27   17 U.S.C. § 1202(b).
28

                                                      -35-
                                            CLASS ACTION COMPLAINT
          Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 36 of 81



 1            121.   Pinterest intentionally and knowingly removed or altered the CMI from the works
 2   of Plaintiff and the DMCA Class when it displayed those works on its website or app.
 3            122.   Pinterest provided tools to its users on its website and app to easily download the
 4   works of Plaintiff and the DMCA Class without their CMI.
 5            123.   Pinterest knowingly removed or altered the CMI to induce, enable, facilitate, or
 6   conceal its direct and/or contributory infringement of the works of Plaintiff and the DMCA
 7   Class.
 8            124.   Each removal or alteration of the CMI of the works of Plaintiff and the DMCA
 9   Class constitutes a separate and distinct act of violation of § 1202(b) of the DMCA.
10            125.   Pursuant to 17 U.S.C. § 1203(c)(3), Plaintiff and the DMCA Class are entitled to
11   a minimum of $2,500 for each violation of section §1202 and up to a maximum statutory
12   damages of $25,000 with respect to each instance the CMI of Plaintiff and the other members of
13   the DMCA Class was removed or altered by Defendant, or such other amounts as may be
14   deemed proper under 17 U.S.C. § 1203(c)(3).
15            126.   Plaintiff and the DMCA Class are entitled to their actual damages in amounts to
16   be proven at trial pursuant to 17 U.S.C. § 1203(c)(2). In addition, Plaintiff and the Class are
17   entitled to costs and reasonable attorneys’ fees in prosecuting this action pursuant to 17 U.S.C. §
18   1203(b).
19                                        PRAYER FOR RELIEF
20            WHEREFORE, Plaintiff, individually and on behalf of the members of the Classes,
21   respectfully requests the Court to enter an Order:
22            A.     certifying the proposed Classes under Federal Rule of Civil Procedure 23(a),
23   (b)(2), and (b)(3), as set forth above;
24            B.     declaring that Defendant is financially responsible for notifying the Class
25   members of the pendency of this suit;
26            C.     declaring that Defendant has committed the violations of the Copyright Act and
27   Section 1202(b) of the DMCA as alleged herein;
28            D.     providing for any and all injunctive relief the Court deems appropriate;

                                                    -36-
                                           CLASS ACTION COMPLAINT
          Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 37 of 81



 1          E.     awarding statutory damages as provided for in the Copyright Act and the DCMA;
 2          F.     awarding monetary damages, including but not limited to any compensatory,
 3   incidental, or consequential damages in an amount that the Court or jury will determine, in
 4   accordance with applicable law;
 5          G.     Awarding Plaintiff his costs and reasonable attorney’s fees in this action, pursuant
 6   to the Copyright Act and the DMCA; and
 7          H.     Awarding Plaintiff such other and further relief as is just and proper.
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                   -37-
                                        CLASS ACTION COMPLAINT
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 38 of 81



 1                                              JURY DEMAND
 2             Plaintiff hereby demands a trial by jury on all claims for which there is a right to jury
 3   trial.
 4

 5   Dated: July 31, 2020                             REESE LLP
                                                      /s/ Michael R. Reese
 6                                                    Michael R. Reese (Cal. State Bar No. 206773)
                                                      Sue J. Nam (Cal. State Bar No. 206729)
 7                                                    100 West 93rd Street, 16th Floor
 8                                                    New York, New York 10025
                                                      Telephone: (212) 643-0500
 9                                                    Facsimile: (212) 253-4272
                                                      Email: mreese@reesellp.com
10                                                            snam@reesellp.com
11                                                    REESE LLP
12                                                    George V. Granade (Cal. State Bar No. 316050)
                                                      8484 Wilshire Boulevard, Suite 515
13                                                    Los Angeles, California 90211
                                                      Telephone: (212) 643-0500
14                                                    Facsimile: (212) 253-4272
                                                      Email: ggranade@reesellp.com
15

16
                                                      - and –
17

18                                                    THE LAW OFFICE OF DAVID C. DEAL,
                                                      P.L.C.
19
                                                      David C. Deal (VA Bar No.: 86005)
20                                                    P.O. Box 1042
                                                      Crozet, Virginia 22932
21                                                    Telephone: (434) 233-2727

22                                                    Attorneys for Plaintiff and the Proposed Class
23

24

25

26
27

28

                                                       -38-
                                            CLASS ACTION COMPLAINT
Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 39 of 81




                   EXHIBIT A
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 40 of 81




                                Selected Works of Blaine Harrington III

Copyrighted Work No. 1.

The following photograph is entitled, “Prayer flags on Dochu La (pass) between the Thimphu
and Punakha Valleys, Bhutan,” internal file no. AS-00-30-18.

Plaintiff registered this work with the United States Copyright Office on April 26, 2011
(Registration No.: VA1-775-610).




Exhibit A to Plaintiff’s Class Action Complaint                                        Page 1 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 41 of 81




Copyrighted Work No. 2.

The following photograph is entitled, “St. Magdalena, Dolomites, Italy,” internal file no. E-00-
40-31.

Plaintiff registered this work with the United States Copyright Office on April 26, 2011
(Registration No.: VA1-775-610).




Exhibit A to Plaintiff’s Class Action Complaint                                        Page 2 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 42 of 81




Copyrighted Work No. 3.

The following photograph is entitled, “Jackson Lake, Grand Teton National Park, Wyoming
USA,” internal file no. USA-W-95-2-30.

Plaintiff registered this work with the United States Copyright Office on April 26, 2011
(Registration No.: VA1-775-610).




Exhibit A to Plaintiff’s Class Action Complaint                                        Page 3 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 43 of 81




Copyrighted Work No. 4.

The following photograph is entitled, “Shikara, Dal Lake, Srinagar, Kashmir, India,” internal file
no. 20130815_asia_06116.

Plaintiff registered this work with the United States Copyright Office on February 16, 2014
(Registration No.: VAu1-158-420).




Exhibit A to Plaintiff’s Class Action Complaint                                        Page 4 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 44 of 81




Copyrighted Work No. 5.

The following photograph is entitled, “Golden Gate Bridge, San Francisco, CA USA,” internal
file no. USA-CA-03-7-09.

Plaintiff registered this work with the United States Copyright Office on April 26, 2011
(Registration No.: VA1-775-610).




Exhibit A to Plaintiff’s Class Action Complaint                                        Page 5 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 45 of 81




Copyrighted Work No. 6.

The following photograph is entitled, “Shalimar Bagh, Kashmir, India,” internal file no.
20130815_asia_05532.

Plaintiff registered this work with the United States Copyright Office on February 16, 2014
(Registration No.: VAu1-158-420).




Exhibit A to Plaintiff’s Class Action Complaint                                        Page 6 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 46 of 81




Copyrighted Work No. 7.

The following photograph is entitled, “Near Pienza, Tuscany, Italy,” internal file no. E-03-18-13.

Plaintiff registered this work with the United States Copyright Office on April 26, 2011
(Registration No.: VA1-775-610).




Exhibit A to Plaintiff’s Class Action Complaint                                        Page 7 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 47 of 81




Copyrighted Work No. 8.

The following photograph is entitled, “Shikara on Dal Lake, Kashmir,” internal file no.
20130815_asia_06018.

Plaintiff registered this work with the United States Copyright Office on February 16, 2014
(Registration No.: VAu1-158-420).




Exhibit A to Plaintiff’s Class Action Complaint                                       Page 8 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 48 of 81




Copyrighted Work No. 9.

The following photograph is entitled, “Feluccas on Nile River, Aswan, Egypt,” internal file no.
20090204_egypt_1652.

Plaintiff registered this work with the United States Copyright Office on April 26, 2011
(Registration No.: VA1-775-610).




Exhibit A to Plaintiff’s Class Action Complaint                                        Page 9 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 49 of 81




Copyrighted Work No. 10.

The following photograph is entitled, “Saxman totem poles (largest collection of totem poles in
the world), Saxman near Ketchikan, Southeast Alaska USA,” internal file no.
20110514_alaska_0135.

Plaintiff registered this work with the United States Copyright Office on August 29, 2011
(Registration No.: VAu1-077-015).




Exhibit A to Plaintiff’s Class Action Complaint                                      Page 10 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 50 of 81




Copyrighted Work No. 11.

The following photograph is entitled, “Vineyards, Millar Road Winery, New Zealand,” internal
file no. 20111104_newzea_1413.

Plaintiff registered this work with the United States Copyright Office on December 27, 2011
(Registration No.: VAu1-086-709).




Exhibit A to Plaintiff’s Class Action Complaint                                     Page 11 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 51 of 81




Copyrighted Work No. 12.

The following photograph is entitled, “Road near Mittenwald, Bavaria, Germany,” internal file
no. E-97-2-31.

Plaintiff registered this work with the United States Copyright Office on April 26, 2011
(Registration No.: VA1-775-610).




Exhibit A to Plaintiff’s Class Action Complaint                                       Page 12 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 52 of 81




Copyrighted Work No. 13.

The following photograph is entitled, “Kula Highway, Maui, Hawaii,” internal file no. HAW-02-
68-29.

Plaintiff registered this work with the United States Copyright Office on April 26, 2011
(Registration No.: VA1-775-610).




Exhibit A to Plaintiff’s Class Action Complaint                                       Page 13 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 53 of 81




Copyrighted Work No. 14.

The following photograph is entitled, “Man on camel, Nubian village near Aswan, Egypt,”
internal file no. 20090204_egypt_2319.

Plaintiff registered this work with the United States Copyright Office on April 26, 2011
(Registration No.: VA1-775-610).




Exhibit A to Plaintiff’s Class Action Complaint                                       Page 14 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 54 of 81




Copyrighted Work No. 15.

The following photograph is entitled, “Market, Old Leh, Ladakh, India,” internal file no.
20130815_asia_03548.

Plaintiff registered this work with the United States Copyright Office on February 16, 2014
(Registration No.: VAu1-158-420).




Exhibit A to Plaintiff’s Class Action Complaint                                       Page 15 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 55 of 81




Copyrighted Work No. 16.

The following photograph is entitled, “Nubian village near Aswan, Egypt,” internal file no.
20090204_egypt_2129.

Plaintiff registered this work with the United States Copyright Office on April 26, 2011
(Registration No.: VA1-775-610).




Exhibit A to Plaintiff’s Class Action Complaint                                       Page 16 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 56 of 81




Copyrighted Work No. 17.

The following photograph is entitled, “Aerial view of balloons flying at Albuquerque Balloon
Fiesta,” internal file no. 20121008_nm-tex_0301.

Plaintiff registered this work with the United States Copyright Office on March 5, 2013
(Registration No.: VAu 1-132-209 ).




Exhibit A to Plaintiff’s Class Action Complaint                                      Page 17 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 57 of 81




Copyrighted Work No. 18.

The following photograph is entitled, “Paro Festival, Bhutan,” internal file no.
20060329_bhutan_2110.

Plaintiff registered this work with the United States Copyright Office on April 26, 2011
(Registration No.: VA1-775-610).




Exhibit A to Plaintiff’s Class Action Complaint                                       Page 18 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 58 of 81




Copyrighted Work No. 19.

The following photograph is entitled, “Castle of Chillon, Montreux, Switzerland,” internal file
no. E-01-23-22.

Plaintiff registered this work with the United States Copyright Office on April 26, 2011
(Registration No.: VA1-775-610).




Exhibit A to Plaintiff’s Class Action Complaint                                       Page 19 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 59 of 81




Copyrighted Work No. 20.

The following photograph is entitled, “Boat with flowers, Dal Lake, Kashmir, India,” internal
file no. 20130815_asia_06278.

Plaintiff registered this work with the United States Copyright Office on February 16, 2014
(Registration No.: VAu1-158-420).




Exhibit A to Plaintiff’s Class Action Complaint                                      Page 20 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 60 of 81




Copyrighted Work No. 21.

The following photograph is entitled, “Shalimar Bagh (a Mughal Garden), near Srinagar,
Kashmir, Jammu and Kashmir State, India,” internal file no. 20130815_asia_06018.

Plaintiff registered this work with the United States Copyright Office on February 16, 2014
(Registration No.: VAu VAu1-158-420).




Exhibit A to Plaintiff’s Class Action Complaint                                      Page 21 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 61 of 81




Copyrighted Work No. 22.

The following photograph is entitled, “Shalimar Bagh, Kashmir, India,” internal file no.
20130815_asia_05624.

Plaintiff registered this work with the United States Copyright Office on February 16, 2014
(Registration No.: VAu1-158-420).




Exhibit A to Plaintiff’s Class Action Complaint                                       Page 22 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 62 of 81




Copyrighted Work No. 23.

The following photograph is entitled, “Kara Tribe Boys with Boy Chalk Paintings On Their
Bodies Jump In the Air, With Omo River Behind, Dus Village, Omo Valley, Ethiopia,” internal
file no. 20190919_africa_1777.

Plaintiff registered this work with the United States Copyright Office on December 2, 2019
(Registration No.: VAu 1-383-570).




Exhibit A to Plaintiff’s Class Action Complaint                                     Page 23 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 63 of 81




Copyrighted Work No. 24.

The following photograph is entitled, “3 Indian men, Jodhpur, India,” internal file no. IND-94-
73-17.

Plaintiff registered this work with the United States Copyright Office on April 26, 2011
(Registration No.: VA1-775-610).




Exhibit A to Plaintiff’s Class Action Complaint                                       Page 24 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 64 of 81




Copyrighted Work No. 25.

The following photograph is entitled, “Yoga at Red Rocks, Morrison, CO USA,” internal file no.
20140802_rocyoga_147.

Plaintiff registered this work with the United States Copyright Office on December 27, 2011
(Registration No.: VAu1-086-709).




Exhibit A to Plaintiff’s Class Action Complaint                                     Page 25 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 65 of 81




Copyrighted Work No. 26.

The following photograph is entitled, “Egyptian girls, Cairo, Egypt,” internal file no.
20090204_egypt_0577.

Plaintiff registered this work with the United States Copyright Office on April 26, 2011
(Registration No.: VA1-775-610).




Exhibit A to Plaintiff’s Class Action Complaint                                           Page 26 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 66 of 81




Copyrighted Work No. 27.

The following photograph is entitled, “Group of Nepalese children, Durbar Square, Patan,
Nepal,” internal file no. WOR-96-124-22.

Plaintiff registered this work with the United States Copyright Office on April 26, 2011
(Registration No.: VA1-775-610).




Exhibit A to Plaintiff’s Class Action Complaint                                       Page 27 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 67 of 81




Copyrighted Work No. 28.

The following photograph is entitled, “Embera Indian women, Panama,” internal file no.
20070306_panama_1093.

Plaintiff registered this work with the United States Copyright Office on April 26, 2011
(Registration No.: VA1-775-610).




Exhibit A to Plaintiff’s Class Action Complaint                                       Page 28 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 68 of 81




Copyrighted Work No. 29.

The following photograph is entitled, “Shikara boat, Dal Lake, Kashmir, India,” internal file no.

20130815_asia_06026.

Plaintiff registered this work with the United States Copyright Office on February 16, 2014
(Registration No.: VAu1-158-420).




Exhibit A to Plaintiff’s Class Action Complaint                                       Page 29 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 69 of 81




Copyrighted Work No. 30.

The following photograph is entitled, “Bishnoi tribe, Rohat, India,” internal file no.
20070123_india_4455.

Plaintiff registered this work with the United States Copyright Office on April 26, 2011
(Registration No.: VA1-775-610).




Exhibit A to Plaintiff’s Class Action Complaint                                          Page 30 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 70 of 81




Copyrighted Work No. 31.

The following photograph is entitled, “Rice terraces, near Sapa, Vietnam,” internal file no.

20170223_world_19776.

Plaintiff registered this work with the United States Copyright Office on July 07, 2017
(Registration No.: VAu1-281-607).




Exhibit A to Plaintiff’s Class Action Complaint                                        Page 31 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 71 of 81




Copyrighted Work No. 32.

The following photograph is entitled, “Maasai men, Amboseli National Park, Kenya,” internal
file no. 20080610_africa_06995.

Plaintiff registered this work with the United States Copyright Office on April 26, 2011
(Registration No.: VA1-775-610).




Exhibit A to Plaintiff’s Class Action Complaint                                       Page 32 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 72 of 81




Copyrighted Work No. 33.

The following photograph is entitled, “Novice monk reading, Inwa, Burma,” internal file no.
20060108_burma_1280.

Plaintiff registered this work with the United States Copyright Office on April 26, 2011
(Registration No.: VA1-775-610).




Exhibit A to Plaintiff’s Class Action Complaint                                       Page 33 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 73 of 81




Copyrighted Work No. 34.

The following photograph is entitled, “Waikiki Beach, Honolulu, Oahu, Hawaii, USA,” internal
file no. 20070624_hawaii_0258.

Plaintiff registered this work with the United States Copyright Office on April 26, 2011
(Registration No.: VA1-775-610).




Exhibit A to Plaintiff’s Class Action Complaint                                       Page 34 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 74 of 81




Copyrighted Work No. 35.

The following photograph is entitled, “Casa Rondena Winery, Los Ranchos de Albuquerque
(metro Albuquerque), New Mexico USA,” internal file no. 20121008_nm-tex_0011.

Plaintiff registered this work with the United States Copyright Office on March 5, 2013
(Registration No.: VAu 1-132-209).




Exhibit A to Plaintiff’s Class Action Complaint                                      Page 35 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 75 of 81




Copyrighted Work No. 36.

The following photograph is entitled, “Hot air balloons flying at sunrise (with the Sandia
Mountains in the background), Albuquerque International Balloon Fiesta, Albuquerque, New
Mexico USA,” internal file no. 20121008_nm-tex_2958.

Plaintiff registered this work with the United States Copyright Office on March 5, 2013
(Registration No.: VAu 1-132-209).




Exhibit A to Plaintiff’s Class Action Complaint                                      Page 36 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 76 of 81




Copyrighted Work No. 37.

The following photograph is entitled, “Women working, Amber Palace, Amber (near Jaipur),
Rajasthan, India,” internal file no. 20070123_india_1983.

Plaintiff registered this work with the United States Copyright Office on April 26, 2011
(Registration No.: VA1-775-610).




Exhibit A to Plaintiff’s Class Action Complaint                                       Page 37 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 77 of 81




Copyrighted Work No. 38.

The following photograph is entitled, “The schooner Western Union at sunset, off Key West,
Florida Keys, Florida USA,” internal file no. 20110427_florida_5604.

Plaintiff registered this work with the United States Copyright Office on August 29, 2011
(Registration No.: VAu1-077-15).




Exhibit A to Plaintiff’s Class Action Complaint                                      Page 38 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 78 of 81




Copyrighted Work No. 39.

The following photograph is entitled, “Maori man with ta moko (facial tatoo), Manurewa Sunday
Market, Auckland, New Zealand,” internal file no. 20111104_newzea_2414.

Plaintiff registered this work with the United States Copyright Office on August 27, 2011
(Registration No.: VAu1-086-709).




Exhibit A to Plaintiff’s Class Action Complaint                                      Page 39 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 79 of 81




Copyrighted Work No. 40.

The following photograph is entitled, “Waikiki Beach (Diamond Head crater on right),
Honolulu, Oahu, Hawaii USA,” internal file no. HAW-02-15-38.

Plaintiff registered this work with the United States Copyright Office on April 26, 2011
(Registration No.: VA1-775-610).




Exhibit A to Plaintiff’s Class Action Complaint                                       Page 40 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 80 of 81




Copyrighted Work No. 41.

The following photograph is entitled, “Kuna Indian woman with nose ring smoking a pipe
(wearing native costume with Mola embroideries), Corbisky Island, San Blas Islands (Kuna
Yala), Caribbean Sea, Panama,” internal file no. 20070306_panama_0082.

Plaintiff registered this work with the United States Copyright Office on April 26, 2011
(Registration No.: VA1-775-610).




Exhibit A to Plaintiff’s Class Action Complaint                                       Page 41 of 42
              Case 4:20-cv-05290 Document 1 Filed 07/31/20 Page 81 of 81




Copyrighted Work No. 42.

The following photograph is entitled, “Maiko (Geisha apprentice), Kitano-Tenmangu Shrine,
Kyoto, Japan,” internal file no. JAP-04-78-31.

Plaintiff registered this work with the United States Copyright Office on April 26, 2011
(Registration No.: VA1-775-610).




Exhibit A to Plaintiff’s Class Action Complaint                                       Page 42 of 42
